Title: To Thomas Jefferson from David Stone, 3 November 1802
From: Stone, David
To: Jefferson, Thomas


          
            Bertie County 3d Novr 1802
          
          It is here said [it is] probable Mr West the present Marshall [for] this District will decline acting again in that capacity—should Mr West (against whom it is not understood there is any cause of complaint) decline, or it be thought a[dvis]able to appoint another to his place I take the liberty to mention Mr. John Lockhart of Northampton County as very capable to discharge the duties of that Office. Mr. Lockhart has acted a considerable time as Sheriff of the County in which he lives and latterly as a deputy to Mr. West and as far as I can learn has the United Testimony of the Bench and Bar in favor of his skilful, impartial, diligent and punctual discharge of his duty in both capacities
          I have the honor to be with the highest Respect & Esteem &c
          
            David Stone
          
        